EXAMINER’S COMMENT
	The Information Disclosure Statement (IDS) filed after allowance on 4/22/2022 has been considered and signed by the examiner of record.  A copy of the signed IDS is included with this notice of allowance.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In relation to the patentability of independent claim 35, the examiner of record has been unable to locate prior art references that disclose or suggest, in combination, the steps of:
detecting an event for a cartridge including a substance for a patient, wherein the event is one of a dispense event or a waste event for the cartridge; 
identifying an event location for the event based at least in part on a location of a device associated with the event; receiving, from a positioning system, a current patient location data identifying a current patient location of the patient, the current patient location data including an identifier for the current patient location; 
determining an expected travel time between the event location and the current patient location; receiving, from the positioning system, a current cartridge location data identifying a current cartridge location of the cartridge; and 
detecting a diversion of the substance, based at least in part on: (i) a first difference between: (a) the current cartridge location, and (b) the current patient location, and  3Application No. 16/690,033Docket No.: 45004-189CO1US/P-15582 First Pieliminary Amendment(ii) a second difference between: (a) a travel time from the event location to the current cartridge location, and (b) the expected travel time.
In relation to independent claim 46, the examiner of record has been unable to locate prior art references that disclose or suggest, in combination, the steps of:
detecting an event for a cartridge including a substance for a patient, wherein the event is one of a dispense event or a waste event for the cartridge; 
identifying an event location for the event based at least in part on a location of a device associated with the event;  5Application No. 16/690,033Docket No.: 45004-189CO1US/P-15582 First Pieliminary Amendment 
receiving, from a positioning system, a current patient location data identifying a current patient location of the patient, the current patient location data including an identifier for the current patient location; 
determining an expected travel time between the event location and the current patient location; receiving, from the positioning system, a current cartridge location data identifying a current cartridge location of the cartridge; and 
detecting a diversion of the substance, based at least in part on: (i) a first difference between: (a) the current cartridge location, and (b) the current patient location, and (ii) a second difference between: (a) a travel time from the event location to the current cartridge location, and (b) the expected travel time.
Based on the above comments, claims 35-57 are considered allowable over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783